t c memo united_states tax_court estate of robert e sympson deceased elizabeth c sympson personal representative and elizabeth c sympson petitioners v commissioner of internal revenue respondent docket no filed date bruce hallmark for petitioners steven b bass for respondent supplemental memorandum opinion parr judge this case is before the court on remand from the court_of_appeals for the tenth circuit estate of sympson v commissioner 54_f3d_787 aftr 2d ustc par big_number 10th cir affg in part and revg in part without this opinion supplements our opinion in estate of sympson v commissioner tcmemo_1994_2 published opinion tcmemo_1994_2 we held therein that petitioner elizabeth c sympson was not eligible for relief under sec_6013 e as an innocent spouse the court_of_appeals held that we erred in finding that it would not be inequitable to hold mrs sympson liable for the tax_deficiency and remanded the case for further proceedings to qualify for innocent spouse relief a taxpayer must meet all four of the requirements of sec_6013 it is undisputed that mrs sympson had shown that she filed a joint_return and that there was a substantial_understatement of tax attributable to grossly_erroneous_items of her spouse ie unreported embezzlement income since we found that mrs sympson did not qualify for relief because she failed to meet the fourth requirement we did not consider whether she met the third test ie whether she had proven that she did not know and did not have reason to know that there was a substantial_understatement on the returns sec_6013 the court_of_appeals therefore remanded the case for further findings_of_fact on this issue the tax years in issue are through beginning in and continuing to date mrs sympson's husband embezzled dollar_figure from an elderly widow named olga roderick and all section references are to the internal_revenue_code in effect for the taxable_period under consideration failed to report it in income the factors we analyzed included the following during the years in issue mr and mrs sympson purchased a 25-acre ranch and home valued in at dollar_figure thereby doubling their home investment and tripling their mortgage payments they purchased two new jaguars they built a dollar_figure to dollar_figure polo field on their ranch and they employed a maid mr sympson gave mrs sympson an dollar_figure diamond and a dollar_figure fur coat the court_of_appeals held that even assuming mrs sympson had benefited substantially that was not a dispositive factor considering that she and her husband were later forced into bankruptcy and some of their properties not including the dollar_figure ranch were turned over to the embezzlement victim the court_of_appeals said because a determination of equity is based on all the facts and circumstances we hold that under these circumstances it would be inequitable as well as unconscionable to hold mrs sympson liable for these deficiencies estate of sympson v commissioner aftr 2d pincite7 ustc par big_number at big_number the parties stipulated that of the amounts received by mr sympson from olga b roderick's accounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the and taxable years respectively were not reported on petitioners' income_tax returns we now turn as instructed to the question of whether mrs sympson has established that she neither knew nor had reason to know that the returns she signed contained a substantial_understatement of tax id sec_6013 respondent agrees and we so find that mrs sympson had no actual knowledge of the embezzlement before her husband was caught thus the question is whether she had reason to know of the understatements on the returns for tax years through and whether she had actual knowledge or reason to know for tax_year in deciding whether mrs sympson had reason to know of the substantial understatements when she signed the returns we take into account her level of education her involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared with the family's past levels of income standard of living and spending pattern and the culpable spouse's evasiveness and deceit concerning their finances 53_f3d_523 2d cir citing 992_f2d_1256 2d cir affg t c memo affg in part and revg in part tcmemo_1993_549 the foregoing factors are considered because ordinarily they predict what a prudent person would realize regardless of the other spouse's evasiveness or deceit 59_f3d_374 2d cir affg tcmemo_1993_390 we feel somewhat constrained in our findings because in addition to stating that it would be unconscionable to hold mrs sympson liable the court_of_appeals commented on some of the evidence which would bear on our analysis for instance we would ordinarily have given weight to the sympsons' increasing wealth and expenditures during the years in issue in contrast to the amounts reported on the income_tax returns from through the sympsons reported taxable_income as follows year amount dollar_figure big_number big_number -0- -0- -0- ordinarily such a disparity would be a factor putting one on notice and would support a finding that a spouse had reason to know of an understatement we feel instructed however by the court's finding that there is substantial evidence that the lifestyle of the sympsons during this period did not change estate of sympson v commissioner aftr 2d pincite7 ustc par big_number at big_number the court_of_appeals also said in contrast to this evidence ie of increasing expenditures mrs sympson testified that while the family lifestyle gradually improved each year throughout the marriage including the years of defalcation there was no dramatic change importantly there was evidence that the sympsons had sufficient cash_flow from sources other than the unreported income to more than cover their family expenditures during this period id pincite7 ustc par big_number at big_number big_number so instructed we conclude that the court_of_appeals would find that the increasing expenditures would not have given mrs sympson reason to know therefore we find that for tax years and mrs sympson did not have reason to know of the substantial_understatement for however another factor is present mr sympson's thefts were discovered in july of that year mrs sympson became aware of the problem soon after when her father told her that all the furniture was gone out of mr sympson's office and she learned that he had been fired in august or date robert asked her to sign deeds on various properties telling her that there was a problem with mrs roderick's funds in early mrs sympson was served with a copy of a state court suit for more than dollar_figure million she read the complaint which accused her husband of stealing from mrs roderick in the spring of mrs sympson was told by attorneys that there could be a tax problem with the misappropriated funds when her husband told her he would treat the withdrawals from mrs roderick's accounts as loans on their income_tax return mrs sympson accepted that without further question even though there were no loan documents and the supposed lender had another view of the transfers mrs sympson signed the return on date by that time she knew that her husband had been accused of theft and fired and that he and she were being sued for millions of dollars moreover a lawyer had explicitly warned her of potential tax problems the joint income_tax return she signed showed only dollar_figure received from olga roderick in generally the question of whether a spouse knew or had reason to know of a substantial_understatement is governed by whether a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 872_f2d_1499 11th cir affg tcmemo_1988_63 see griner v commissioner 951_f2d_360 9th cir affg without published opinion tcmemo_1990_301 94_tc_126 affd 992_f2d_1132 11th cir mrs sympson is a college graduate who had owned and operated an art gallery she was not afraid of her husband or mistreated by him trust does not eliminate a spouse's duty to inquire when circumstances indicate further inquiry is necessary hayman v commissioner supra pincite we believe a reasonably prudent person in mrs sympson's circumstances would have inquired further and or refused to sign the return mrs sympson has not carried her burden of showing that she neither knew nor had reason to know of the substantial_understatement on the return when she signed it in light of the above we hold that mrs sympson is entitled to be relieved of liability as an innocent spouse for tax years through and that she is not so entitled for an appropriate order and decision will be entered
